Title: To James Madison from Joseph Fenwick, 12 October 1801 (Abstract)
From: Fenwick, Joseph
To: Madison, James


12 October 1801, Georgetown. “Inclosed I have the honor to send you my account against the U. S. for sundry suplies and advances made by me while resident Consul at Bordeaux to divers americans & for the defence of their captured property amount due by the U. S. $10,001.83.
“I have also presented to view in the account a Commercial comission of 2 ⅌Ct. on the gross amount of the property I persued the reclamation of thro’ the different Tribunals as noted in the Account—if compensation for attending to this business is allowed, & the one I have presented be reasonable it will be an addition of 8224.17 Dollars due me.
“My account is accompanyed with such notes & Justificative papers as I am possessed of in this Country if more details & other Documents are required by recourse to my Books in France I can & will furnish them, at least such as the nature of the Expedentures [sic] will admit of.”
